UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 KHALID ABDULLAH MISHAL AL
 MUTAIRI, et al.,

         Petitioners,
                                                              Civil Action No. 02-828 (CKK)
         v.

 UNITED STATES, et al.,

         Respondents.


                                               ORDER
                                            (July 29, 2009)

        For the reasons set forth in the Court’s Classified Memorandum Opinion issued to the

parties on this date, it is, this 29th day of July, 2009, hereby

        ORDERED that Petitioner Khalid Abdullah Mishal Al Mutairi’s petition for habeas

corpus is GRANTED; it is further

        ORDERED that the Government is directed to take all necessary and appropriate

diplomatic steps to facilitate the release of Petitioner Al Mutairi forthwith; it is further

        ORDERED that the Government is directed to comply with any reporting requirements

mandated by the Supplemental Appropriations Act, Pub. L. No. 111-32, 123 Stat. 1859 (2009), if

applicable, to facilitate the release of Petitioner Al Mutairi forthwith; and it is further

        ORDERED that the relevant agencies shall complete a classification review of the

Court’s Classified Memorandum Opinion and shall provide the Court with an Unclassified

version within 48 hours of receiving the Court’s Classified Memorandum Opinion.

        This is a Final, Appealable Order.

                                                                        /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge